IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

WALTON COUNTY, WALTON               NOT FINAL UNTIL TIME EXPIRES TO
COUNTY BOARD OF COUNTY              FILE MOTION FOR REHEARING AND
COMMISSIONERS, WAYNE                DISPOSITION THEREOF IF FILED
DYESS, AND BILLY
BEARDEN,                            CASE NO. 1D14-2533

      Appellants,

v.

SANDESTIN INVESTMENTS,
LLC, A FLORIDA LIMITED
LIABILITY COMPANY,

      Appellee.

_____________________________/

Opinion filed October 14, 2014.

An appeal from the Circuit Court for Walton County.
Kelvin C. Wells, Judge.

Mark D. Davis and Sidney N. Noyes, Office of the County Attorney, DeFuniak
Springs, for Appellants.

Dana C. Matthews, Scott M. Work, and Dana C. Matthews II of Matthews &
Jones, LLP, Destin, for Appellee.


PER CURIAM.
       Appellant seeks review of a non-final order granting Appellee’s request for a

temporary injunction. We remand for further proceedings consistent with this

opinion.

       As this Court has previously held, the issuance of a temporary injunction is

an extraordinary remedy which must be based on a showing of the following

criteria:   “(1) the likelihood of irreparable harm; (2) the unavailability of an

adequate remedy at law; (3) substantial likelihood of success on the merits; and (4)

considerations of public interest.” Tom v. Russ, 752 So. 2d 1250, 1251 (Fla. 1st

DCA 2000) (citing Spradley v. Old Harmony Baptist Church, 721 So. 2d 735, 737

(Fla. 1st DCA 1998)). Pursuant to Florida Rule of Civil Procedure 1.610, a trial

court’s order granting injunctive relief must “specify the reasons for the entry” of

the injunction.      This Court has emphasized that “[c]lear, definite, and

unequivocally sufficient factual findings must support each of the four conclusions

necessary to justify entry of a preliminary injunction.” Spradley, 721 So. 2d at 737

(quoting City of Jacksonville v. Naegele Outdoor Adver. Co., 634 So. 2d 750, 754

(Fla. 1st DCA 1994)).

       The order on appeal failed to address any of the four criteria necessary for

the issuance of an injunction and failed to set forth any factual findings in support

of the required criteria. Accordingly, we remand with instructions to the trial court




                                         2
to either enter an order that satisfies all the requirements for entry of a temporary

injunction or, if appropriate, an order denying the injunction.

      REVERSED and REMANDED.

THOMAS, ROBERTS, and CLARK, JJ., CONCUR.




                                          3